DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4	Claims 1, 3, 5, 11-12, 15-16 and 19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Hoeffkes et al. (US’ 2003/0012751 A1).
Hoeffkes et al. (US’ 751 A1) teaches a hair bleaching composition comprising peroxo compounds include ammonium peroxydisulfate, alkalizing agents include sodium metasilicate which inherently having the claimed molar ratio as claimed in claims 1 and 15-16, and disodium dihydrogen ethylenediamine tetraacetate as a complexing agent in the amount of 1.0 % by wt. as claimed in claims 1, 3, 5, 11-12 and 19 (see page 4, Table 1 composition A1). Hoeffkes et al. (US’ 751 A1) teaches all the limitations of the instant claims. Hence, Hoeffkes et al. (US’ 751 A1) anticipates the claims.
Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeffkes et al. (US’ 2003/0012751 A1).
Hoeffkes et al. (US’ 751 A1) teaches a hair bleaching composition comprising peroxo compounds include ammonium peroxydisulfate, alkalizing agents include sodium metasilicate and disodium dihydrogen ethylenediamine tetraacetate as a complexing agent (see page 4, Table 1 composition A1), wherein the bleaching composition comprises ammonium peroxydisulfate and potassium peroxydisulfate in the amounts of 20 to 80% which is overlapped with the claimed amounts as claimed in claims 4, 13-14 and 20 (see page 1, paragraphs, 0011-0012 ), and wherein the alkalizing agents in the amounts of 10 to 30% which is overlapped with the claimed range or closed to the claimed range as claimed in claims 6, 17, 18 and 20 (see page 1, paragraphs, 0013-0014). Hoeffkes et al. (US’ 751 A1) also refers to the mixture of the cosmetic composition with a hydrogen peroxide solution immediately before application which implies that the cosmetic composition is maintained in a container and the hydrogen peroxide solution is maintained in another container forming a multi-compartment unit as claimed in claim 7 (see page 3, paragraph, 0060). 
The instant claims differ from the teaching of Hoeffkes et al. (US’ 751 A1) by reciting a cosmetic composition having a pH in alkaline ranges and cosmetic ingredients in specific amounts.
.   
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeffkes et al. (US’ 2003/0012751 A1) in view of Warr et al. (US 2009/0226389 A1).
The disclosure of Hoeffkes et al. (US’ 751 A1) as described above, does not teach a cosmetic composition comprising the species of the complexing agents as claimed in claim 2. The disclosure of Hoeffkes et al. (US’ 751 A1) also does teach the limitations of claim 8.
Warr et al. (US’ 389 A1) in analogous art of hair treatment formulation, teaches a oxidant composition comprising tetrasodium glutamate diacetate as metal sequestering agent as a compound that is commonly used in the oxidant (bleaching) solution as claimed in claim 2 (see page 3, paragraphs, 0085-0086). Warr et al. (US’ 389 A1) also teaches a cosmetic composition for coloring the hair which comprises the following, separately packaged: 1) an oxidant and a coloring composition comprising coloring precursors and couplers as claimed in claim 8 (see claim 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761